Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from February 1, 2009 to February 28, 2009 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Read's Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7434 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Delay of Commencement of Accumulation Period: On February 27, 2009, pursuant to the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the "Pooling and Servicing Agreement") and the applicable series supplement thereto, the commencement of the Accumulation Period (as defined in the applicable series supplement to the Pooling and Servicing Agreement) for Series 2005-2, which was scheduled to commence on April 1, 2009 (the first day of the Due Period related to the May 2009 Distribution Date), was delayed until September 1, 2009 (the first day of the Due Period related to the October 2009 Distribution Date). Delay of Commencement of Accumulation Period: On February 27, 2009, pursuant to the Pooling and Servicing Agreement and the applicable series supplement thereto, the commencement of the Accumulation Period (as defined in the applicable series supplement to the Pooling and Servicing Agreement) for Series 2007-3, Subseries 1, which was scheduled to commence on April 1, 2009 (the first day of the Due Period related to the May 2009 Distribution Date), was delayed until October 1, 2009 (the first day of the Due Period related to the November 2009 Distribution Date). Delay of Commencement of Controlled Liquidation Period : On February 27, 2009, pursuant to the Pooling and Servicing Agreement and the applicable series supplement thereto, the commencement of the Controlled Liquidation Period (as defined in the applicable series supplement to the Pooling and Servicing Agreement) for Series 2005-A, which was scheduled to commence on April 1, 2009 (the first day of the Due Period related to the May 2009 Distribution Date), was delayed until October 1, 2009 (the first day of the Due Period related to the November 2009 Distribution Date). Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Discover Card Master Trust I (the "Master Trust") and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On March 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On March 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. (C) Series 2003-4, Subseries 2: On March 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(c) hereto. (D) Series 2004-2, Subseries 2: On March 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(d) hereto. 3 (E) Series 2005-2: On March 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 2005-2, which is attached as Exhibit 99(e) hereto. (F) Series 2005-4, Subseries 1: On March 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(f) hereto. (G) Series 2005-4, Subseries 2: On March 16, 2009 the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2006-1, Subseries 1: On March 16, 2009, the Registrant made available the Monthly Certificateholders' Statement for February 2009 with respect to Series 2006-1, Subseries 1, which is attached as Exhibit 99(h) hereto. March 16, 2009 is also the date on which holders of Class B Certificates received final payment of principal and interest (holders of the Class A Certificates received final payment of principal and interest on February 17, 2009).
